Case 4:19-cv-00412-ALM Document 91 Filed 12/01/20 Page 1 of 6 PageID #: 1860




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

CONSTANCE SWANSTON, WOMEN’S                      §
ELEVATED SOBER LIVING LLC, and                   §
SHANNON JONES,                                   §   Civil Action No. 4:19-cv-412
                                                 §   Judge Mazzant
     Plaintiffs,                                 §
                                                 §
v.                                               §
                                                 §
CITY OF PLANO, TEXAS,                            §
                                                 §
     Defendant.

                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Defendant City of Plano’s Motion for Summary Judgment on

Plaintiffs’ Failure to Accommodate Claims (Dkt. #51). Having considered the Motion and the

relevant pleadings, the Court finds that it should be denied.

                                        BACKGROUND

        In November 2018, Women’s Elevated Sober Living LLC (“Elevated”), a Texas limited

liability company that provides support services for recovering drug and alcohol addicts, opened

a sober living home (“Home”) located at 7312 Stoney Point Dr., Plano, Texas. Elevated operates

the Home under an arrangement with Plaintiff Constance Swanston (“Swanston”), who leases the

property to Elevated, serves as a member of Elevated, and works to operate the Home. Since its

opening, the Home has housed as many as fifteen to nineteen unrelated residents. Under a

municipal zoning ordinance (“Ordinance”), Defendant City of Plano limits the number of unrelated

disabled persons who may live in a single-family dwelling located in a residential neighborhood

to eight (plus two caregivers). After receiving complaints from various citizens about Elevated,
Case 4:19-cv-00412-ALM Document 91 Filed 12/01/20 Page 2 of 6 PageID #: 1861




Defendant informed Elevated in March 2019 that operating the Home with fifteen residents

violated zoning restrictions for the neighborhood in which the Home is located.

        In response, Elevated applied for a reasonable accommodation in the form of a variance to

allow up to fifteen unrelated disabled persons to live in the Home. After the application was

submitted to Defendant’s Board of Adjustments (“Board”), a hearing was held on May 28, 2019,

during which more than fifty local homeowners expressed serious concern regarding the Home’s

location. Following the hearing, the Board denied the requested variance.

        On June 5, 2019, Swanston and Elevated filed their initial complaint against Defendant,

alleging causes of action under the Fair Housing Act (“FHA”) and the Americans with Disabilities

Act (“ADA”) (Dkt. #1). One week later, Plaintiffs filed an amended complaint as of right, adding

Shannon Jones (“Jones”), a resident of the Home, as an additional plaintiff (Dkt. #2). On July 31,

2020, Defendant filed its Motion for Summary Judgment Failure to Accommodate Claims

(Dkt. #51), currently before the Court. On August 22, 2020, Plaintiffs filed their response to the

Motion (Dkt. #66). On August 31, 2020, Defendant filed its reply (Dkt. #70). And on September

8, 2020, Plaintiffs filed their sur-reply (Dkt. #74).

                                       LEGAL STANDARD

        The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

“if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). Dispute over a material fact is

genuine when “the evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248 (1986). Substantive law identifies

which facts are material. Parrish v. Premier Directional Drilling, L.P., 917 F.3d 369, 378 (5th



                                                   2
Case 4:19-cv-00412-ALM Document 91 Filed 12/01/20 Page 3 of 6 PageID #: 1862




Cir. 2019). Trial courts “must resolve all reasonable doubts and draw all reasonable inferences in

the light most favorable to the nonmovant.” Sanchez v. Young Cnty., Tex., 956 F.3d 785, 791 (5th

Cir. 2020).

       The party moving for summary judgment bears the initial burden of identifying

“depositions, documents, electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions, interrogatory answers, or

other materials” that demonstrate the absence of a genuine issue of material fact. FED. R. CIV. P.

56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant satisfies this burden as to a claim or defense

for which summary judgment is sought, evidence must be offered that establishes “beyond

peradventure all of the essential elements of the claim or defense.” Fontenot v. Upjohn Co., 780

F.2d 1190, 1194 (5th Cir. 1986) (emphasis omitted). When the nonmovant bears the burden of

proof, the movant may discharge the burden by demonstrating the absence of evidence supporting

the nonmovant’s case. Byers v. Dall. Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000).

       Once the movant has carried this initial burden, the nonmovant “must go beyond the

pleadings and present specific facts indicating a genuine issue for trial in order to avoid summary

judgment.” Bluebonnet Hotel Ventures, L.L.C. v. Wells Fargo Bank, N.A., 754 F.3d 272, 276 (5th

Cir. 2014) (citing Celotex, 477 U.S. at 324). A nonmovant must present affirmative evidence to

defeat a properly supported motion for summary judgment. Anderson, 477 U.S. at 257. Mere

denials of material facts, unsworn allegations, or arguments and assertions in briefs or legal

memoranda will not suffice to carry this burden—reciting “barebones, conclusory, or otherwise-

unsupported assertions” is simply insufficient. Hassen v. Ruston Louisiana Hosp. Co., L.L.C., 932

F.3d 353, 355–56 (5th Cir. 2019); see Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994). And courts are not required “to sift through the record in search of evidence to support a



                                                 3
Case 4:19-cv-00412-ALM Document 91 Filed 12/01/20 Page 4 of 6 PageID #: 1863




party’s opposition to summary judgment.” Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–16

& n.7 (5th Cir.), cert. denied, 506 U.S. 832 (1992). Rather, to have a request for summary

judgment dismissed, a nonmovant must show with “‘significant probative evidence’ that there

exists a genuine issue of material fact.” Hamilton v. Segue Software Inc., 232 F.3d 473, 477 (5th

Cir. 2000) (citing Conkling v. Turner, 18 F.3d 1285, 1295 (5th Cir. 1994)). Courts must “‘draw

all reasonable inferences in favor of the nonmoving party’ and ‘refrain from making credibility

determinations or weighing the evidence.’” Butts v. Martin, 877 F.3d 571, 582 (5th Cir. 2017)

(quoting Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2007)).

                                                  ANALYSIS

        Defendant offers four arguments as to why Plaintiffs’ failure-to-accommodate claim fails

as a matter of law1 (Dkt. #51 at pp. 5–13). None are availing.

        The first three positions advanced by Defendant run together, as they all stem from the

notion that state administrative remedial schemes play a role in this setting (Dkt. #51 at pp. 5–11).

But whether Plaintiffs utilized state administrative remedial schemes prior to bringing a claim

under these causes of action is irrelevant. See Gladstone Realtors v. Vill. of Bellwood, 441 U.S.

91, 106 (1979) (“[T]he [legislative] history suggests that all [FHA] complainants were to have

available immediate judicial review.”); id. at 126 (Rehnquist, J., dissenting) (“Immediate access

to federal judicial power under [the FHA] was reserved to those directly victimized by a

discriminatory housing practice . . . .”); H.R. Rep. No. 100-711, at 38 (1988), as reprinted in 1988

U.S.C.C.A.N. 2173, 2200 (“An aggrieved person is not required to exhaust the administrative




1
  Defendant also argues that the individual plaintiffs do not have standing to bring a failure-to-accommodate claim
because they have been unaffected by the Ordinance (Dkt. #51 at p. 13). Simply because the Ordinance has yet to
take effect does not mean the individual plaintiffs lack standing. Swanston v. City of Plano, No. 4:19-CV-412, 2020
WL 6799173, at *3 n.4 (E.D. Tex. Nov. 19, 2020) (explaining the applicability of the voluntary-cessation doctrine to
this case).

                                                         4
Case 4:19-cv-00412-ALM Document 91 Filed 12/01/20 Page 5 of 6 PageID #: 1864




process before filing a civil action.”); see also Bryant Woods Inn, Inc. v. Howard Cnty., Md., 124

F.3d 597, 601 (4th Cir. 1997) (“[Defendant] contends that the Federal Housing Act requires

[plaintiff] to exhaust available administrative remedies and that [plaintiff’s] failure to pursue its

statutorily-created right of appeal to the [municipal board of appeals] under [the municipal zoning

code] makes this claim premature. But the Fair Housing Act provides otherwise.”); Huntington

Branch, N.A.A.C.P. v. Town of Huntington, N.Y., 689 F.2d 391, 393 (2d Cir. 1982) (“[T]he purpose

of allowing ‘immediate judicial review’ as an alternative to local remedies would be seriously

undercut if [FHA] actions were conditioned upon prior exhaustion of state administrative

remedies.” (citation omitted)). The “exhaustion of remedies defense does not apply” here (Dkt.

#66 at p. 5). Similarly, “the proposition that administrative estoppel precludes challenges to

discriminatory zoning proceedings” is inconsistent with established law (Dkt. #66 at p. 13). See,

e.g., Borum v. Brentwood Vill., LLC, 218 F. Supp. 3d 1, 15–16 (D.D.C. 2016) (explaining the

non-preclusive effect of state administrative proceedings in the FHA context).

       Defendant also argues that because Texas “has created by statute an adjudicatory state

process to address the appeals of zoning decisions by boards of adjustment,” the Court should

decline to adjudicate the case under the Burford abstention doctrine (Dkt. #51 at pp. 12–13). In

Burford, the Supreme Court delineated a form of abstention under which the issues present before

a federal court “‘so clearly involve basic problems of State policy’ that the federal courts should

avoid entanglement.” Aransas Project v. Shaw, 775 F.3d 641, 649 (5th Cir. 2014) (second brackets

omitted) (quoting Burford v. Sun Oil Co., 319 U.S. 315, 332 (1943)). “Burford abstention is an

‘extraordinary and narrow exception to the duty of [federal district courts] to adjudicate a

controversy properly before [them].’” Stratta v. Roe, 961 F.3d 340, 356 (5th Cir. 2020) (quoting

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 728 (1996)). Abstaining under Burford “must be



                                                 5
    Case 4:19-cv-00412-ALM Document 91 Filed 12/01/20 Page 6 of 6 PageID #: 1865




    weighed against federal courts’ ‘virtually unflagging obligation to exercise the jurisdiction given

    them’ by Congress.” Id. at 357 (ellipsis omitted) (quoting Colorado River Water Cons. Dist. v.

    United States, 424 U.S. 800, 821 (1976)).

           Defendant’s call for the Court to abstain under Burford is misplaced. Plaintiffs do not

    dispute how local law should be interpreted; rather, they allege that Defendant failed to

    accommodate their request as is required under federal law (Dkt. #66 at p. 13). See Heritage

    Farms, Inc. v. Solebury Tp., 671 F.2d 743, 748 (3d Cir. 1982) (“The policies embodied in the

    [municipal zoning code] are not being attacked—it is rather the application of those policies by a

    single township that is at issue.”); see also Nasser v. City of Homewood, 671 F.2d 432, 440 (11th

    Cir. 1982) (explaining the inapplicability of Burford abstention to municipal-zoning cases). As

    such, Defendant’s argument for the Court to abstain under Burford misses the mark.
.
                                            CONCLUSION

           It is therefore ORDERED that Defendant’s Motion for Summary Judgment on Plaintiffs’

    Failure to Accommodate Claims (Dkt. #51) is DENIED.

          SIGNED this 1st day of December, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    6
